                           Case 4:19-cv-04797-HSG Document 32 Filed 05/26/20 Page 1 of 2



                   1   LESLIE H. HELMER, CA Bar No. 150296
                       leslie.helmer@ogletree.com
                   2   KRISTIN N. KOVACICH, CA Bar No. 322454
                       kristin.kovacich@ogletree.com
                   3   OGLETREE, DEAKINS, NASH, SMOAK &
                       STEWART, P.C.
                   4   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   5   Telephone:     213-239-9800
                       Facsimile:     213-239-9045
                   6
                       ROSHNI C. KAPOOR, CA Bar No. 310612
                   7   roshni.kapoor@ogletree.com
                       OGLETREE, DEAKINS, NASH, SMOAK &
                   8   STEWART, P.C.
                       Steuart Tower, Suite 1300
                   9   One Market Plaza
                       San Francisco, CA 94105
                  10   Telephone:    415-442-4810
                       Facsimile:    415-442-4870
                  11
                       Attorneys for Defendant
                  12   STARBUCKS CORPORATION
                  13   R. MICHAEL FLYNN, CA Bar No. 258732
                       michael@flo-law.com
                  14   FLYNN LAW OFFICE
                       1736 Franklin Street, Suite 400
                  15   Mail to: P.O. Box 70973
                       Oakland, CA 94612
                  16   Telephone:     510-893-3226
                       Facisimile:    866-728-7879
                  17
                       Attorneys for Plaintiff
                  18   AALIYAH JOHNESE
                  19
                                                    UNITED STATES DISTRICT COURT
                  20
                                                   NORTHERN DISTRICT OF CALIFORNIA
                  21
                       AALIYAH JOHNESE, an individual,               Case No. 4:19-cv-04797-HSG
                  22
                                      Plaintiff,                     JOINT ARBITRATION STATUS REPORT
                  23
                              v.
                  24                                                 Complaint Filed:   June 19, 2019
                       STARBUCKS CORPORATION, a                      Removal Date:      August 14, 2019
                  25   Washington Corporation, and DOES 1 through    Trial Date:        None
                       50 inclusive,                                 District Judge:    Hon. Hayward S. Gilliam Jr.
                  26                                                                    Courtroom 2, Oakland
                                      Defendants.
                  27

                  28

                                                                                            Case No. 4:19-cv-04797-HSG
42967601_2.docx
                                                      JOINT ARBITRATION STATUS REPORT
                           Case 4:19-cv-04797-HSG Document 32 Filed 05/26/20 Page 2 of 2



                   1          Plaintiff Aaliyah Johnese (“Plaintiff”) and Defendant Starbucks Corporation ( “Defendant”)
                   2   (collectively “Parties”) hereby submit this Joint Status Report regarding the status of arbitration, as
                   3   required by this Court. ECF Nos. 28, 31.
                   4                                                     I.
                   5                                                 STATUS
                   6          On February 2, 2020 this Court ordered this matter to arbitration. ECF No. 28. The parties
                   7   have been working cooperatively to date. The parties have selected an arbitrator, the Honorable
                   8   Rebecca Westerfield, and have been in communication with JAMS’ administrative office to initiate
                   9   arbitration. JAMS sent an arbitration invoice to Defendant on May 19, 2020 and payment is currently
                  10   being processed.
                  11

                  12                                  LOCAL RULE 5-1 ATTESTATION
                  13          In accordance with U.S. District Court for the Northern District of California Civil Local
                  14   Rule 5-1(i)(3), the filing attorney attests that concurrence in the filing of this document has been
                  15   obtained from each of the other Signatories, which shall serve in lieu of their signatures on the
                  16   document.
                  17

                  18   DATED: May 26, 2020                               FLYNN LAW OFFICE
                  19

                  20                                                     By: /s/ R. Michael Flynn
                                                                             Robert Michael Flynn
                  21
                                                                         Attorneys for Plaintiff
                  22                                                     AALIYAH JOHNESE

                  23   DATED: May 26, 2020                               OGLETREE, DEAKINS, NASH, SMOAK &
                                                                         STEWART, P.C.
                  24

                  25                                                     By: /s/ Leslie H. Helmer
                                                                             Leslie H. Helmer
                  26                                                         Roshni C. Kapoor
                                                                             Kristin N. Kovacich
                  27
                                                                         Attorneys for Defendant
                  28                                                     STARBUCKS CORPORATION

                                                                          1                        Case No. 4:19-cv-04797-HSG
42967601_2.docx
                                                       JOINT ARBITRATION STATUS REPORT
